             Case 4:21-cv-00787-JST Document 75-1 Filed 05/10/21 Page 1 of 2




 1                                            PROPOSED ORDER

 2          This matter comes before the Court on the Joint Motion to Stay, filed May __, 2021 (ECF No. __).

 3 The Court, having considered the motion, finds good cause to grant the Motion.

 4          WHEREFORE, IT IS HEREBY ORDERED that the Motion to Stay is hereby granted as follows:

 5          1.     “The District Court has broad discretion to stay proceedings as an incident to its power to

 6 control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-07 (1997) (citing Landis v. N. Am. Co.,

 7 299 U.S. 248, 254 (1936).) The district court has the corresponding, “inherent” power to “control the

 8 disposition of the causes on its docket with economy of time and effort for itself, for counsel, and for

 9 litigants.” Landis, 299 U.S. at 254.

10          2.     When considering a motion to stay, the court weighs “the competing interests” that “will

11 be affected by the granting or refusal to grant a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.

12 1962) (citing Landis, 299 U.S. at 254-55). The court weighs three factors: (1) the “possible damage”

13 caused by a stay to the non-moving party, (2) “the hardship or inequity which a party may suffer in

14 being required to go forward,” and (3) “the orderly course of justice.” CMAX, 300 F.2d at 268; see also

15 Lockyer v. Mirant Corp., 398 F.3d 1098, 1110-12 (9th Cir. 2005) (applying Landis factors).

16          3.     As for the “possible damage” to the non-moving party, the parties would not be damaged

17 by a stay of the litigation. Plaintiffs and Defendants seek a stay. No party opposes. In addition, the

18 Court has resolved the principal issues in this case. See ECF No. 63.

19          4.     As for “hardship or inequity of going forward,” active litigation would lead to the

20 unnecessary use of judicial and party resources. For instance, it would be inefficient to rule on a Motion

21 to Dismiss, where the Parties believe that the litigation will be moot in the upcoming weeks.

22          5.     The “orderly course of justice” would be furthered by a stay. The Parties estimate that

23 Mr. Washington will be released from BOP custody by June 13, 2021. In addition, the Parties believe

24 that upon the release of Mr. Washington, this litigation will be moot. Thus, the orderly course of justice

25 would be promoted by a stay.

26

27

28 JOINT MOT. TO STAY AND PROPOSED ORDER
     4:21-CV-00787-JST
                                                         5
             Case 4:21-cv-00787-JST Document 75-1 Filed 05/10/21 Page 2 of 2




 1          6.     In summary, it would serve judicial economy and conserve party resources to stay the

 2 case. By contrast, the Parties would not be injured by granting the stay. Accordingly, there is good

 3 cause to grant the stay.

 4          7.     The Parties are ordered to file a Joint Status Report within fourteen days of

 5 Mr. Washington’s release from home confinement.

 6          IT IS SO ORDERED.

 7 Dated: May__, 2021

 8                                                By:
                                                         HON. JON S. TIGAR
 9                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 JOINT MOT. TO STAY AND PROPOSED ORDER
     4:21-CV-00787-JST
                                                        6
